Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. Beginning with claim 1, the applicant has not made any objection but has move all limitation from claims 4-6 to claim 1. Applicant has stated disagreement with the rejection claim 6 but no reasoning has been given for the disagreement, but later states that Albrecht discloses limitation of claim 6, i.e. S302, S303 and S304.  As for claim 8 the applicant disagrees that Albrecht teaches “determining the plurality of incident angles meeting the first preset range first, and then determining the incident angle meeting the second preset range among the plurality of incident angles meeting the first preset range”, however Albrecht does teach that the user can change variables i.e. work angle or travel angle after the simulation has been done to refine the advised variables (Albrecht paragraph 38). Applicant closes their argument stating that Kubiak and other references does not disclose the technical feature of the instant application however the examiner respectfully disagrees with this statement. Albrecht teaches using input values, i.e. penetration depth, to determine one or more variables, i.e. work angle, for the purpose of increasing strength and stability therefore the examiner will not withdraw the rejections. 
The examiner acknowledges applicants’ corrections to the specifications, more specifically the correction on page 10 lines 20 and 21 i.e. correcting the term “2kW”. Examiner also acknowledges the corrections on pare 11 lines 24-25 i.e. the term “2 mm”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US201504122781A1) in view of the Non-Patent Literature to Kubiak et al. (“Theoretical Investigations into heat transfer in laser-welded steel sheets,” hereinafter Kubiak).
Regarding claim 1 Albrecht process method for improving a welding seam quality of laser lap welding (Albrecht paragraph 24, “The weld process 96 may include, but is not limited to, FCAW, FCAW-G, GTAW (TIG), SAW, SMAW, friction stir, laser, hybrid, or any combination thereof”), comprising: 
S100: performing a laser welding simulation on a workpiece (Albrecht paragraph 30, “Based at least in part on the received input parameters, the welder interface 11 determines (block 154) at least one weld process and determines (block 156) weld variables for the at least one weld process” and “the results may be displayed via a simulation of the weld process”); 

S300: when at least one first welding seam parameter of the first welding seam parameters falls within a preset range (Albrecht paragraph 24, “the user may select an advise button 94 to control the welder interface 11 to determine one or more weld processes and weld variables to facilitate formation of the desired weld based at least in part on the specified input parameters”), determining a respective incident angle corresponding to the at least one first welding seam parameter as an actual laser incident angle (Albrecht paragraph , “As may be appreciated, upon selection of the advise button 94, the welder interface 11 may
determine any of the input parameters left blank (e.g., no input value provided)” which would require creating a weld variable and parameters recursively using previously determined variables and parameters”); a first welding seam parameter comprises a penetration dimension of a welding seam and a melt width dimension of a welding seam the preset range comprises a first preset range and a second preset range (Albrecht paragraph 24, “weld variables determined by the welder interface may include… torch parameter (e.g. torch travel speed, travel angle, and work angle)”), and when a plurality of penetration dimensions corresponding to a plurality of incident angles fall within the first preset range (Albrecht paragraph 24, “The user may select an advise button 94 to control the welder interface 11 to determine one or more weld processes and weld variables to facilitate formation of the desired weld based at least in part on the specified input parameters”), S300 further comprises: 

S303: acquiring a plurality of melt width dimensions corresponding to the plurality of incident angles meeting the first preset range according to the plurality of incident angles meeting the first preset range (Albrecht paragraph 24, “The GUI 50 includes command buttons to process the one or more user specified input parameters”); and 
S304: when a melt width dimension of the plurality of melt width dimensions corresponding to the plurality of incident angles meeting the first preset range meets the second preset range (Albrecht paragraph 22, “The user may leave one or more of the input parameters blank (e.g., no input parameter value), and the welder interface 11 may determine an advised value or range of values”), determining an incident angle corresponding to the melt width dimension as the actual laser incident angle (Albrecht “the user may enter values for input parameters including bead width” and paragraph 13, “the welding system as described herein may include a welder interface that receives input parameters and determines one or more welding processes and welding variables for implementing the one or more welding processes based at least in part on the received input parameters”).
Albrecht does not disclose determining a heat source model parameter of the laser welding simulation, and performing S200 according to the heat source model parameter.
However, Kubiak teaches a method for producing a heat source model, and that the theoretical model can be used not only for prediction of joint geometry but also to analyze influence of process (Kubiak, bullet points of the conclusion, page 166) parameters (to analyze 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albrecht by incorporating the teaching of Kubiak i.e. producing a heat source model of the workpiece for the purpose of reducing thermal deformation and to get better approximations of the temperature field in a laser joint (Kubiak Conclusions paragraph one and bullet one).
Regarding claim 2 Albrecht-Kubiak discloses a process method for improving the welding seam quality of laser lap welding wherein S100 comprises: 
S101: actually welding the workpiece according to a preset incident angle and acquiring an actual welding seam parameter of the workpiece (Albrecht claim 18, “wherein the welding interface is configured to control the welding system during weld formation of the desired weld based at least in part on the feedback, the determined weld process, and the determined one or more weld variables”); and 
S103: adjusting the heat source model parameter of the laser welding simulation according to the actual welding seam parameter of the workpiece (Albrecht paragraph 35, “The welder interface 11 may utilize feedback (e.g., sensor feedback) from the welding system 10 to modify the weld process and/or the weld variables in substantially real-time”).
Regarding claim 3 Albrecht-Kubiak discloses a process method for improving the welding seam quality of laser lap welding wherein S100 further comprises: 
S102: performing a welding simulation on the workpiece according to the preset incident angle (Albrecht paragraph 23, “the user may utilize the simulations to review potential tradeoffs between related weld variables”), so as to acquire a second welding seam parameter 
adjusting the heat source model parameter of the laser welding simulation according to the actual welding seam parameter of the workpiece and the second welding seam parameter (Albrecht paragraph 35).
Regarding claim 7 Albrecht-Kubiak discloses a process method for improving the welding seam quality of laser lap welding wherein the heat source model parameter comprises a heat source power, a welding speed, and a heat source radius (Kubiak, Introduction with modified Albrecht, Kubiak’s teachings of model parameters include beam radius, laser power and welding speed which are synonymous with what is in the present invention).
Regarding claim 8 Albrecht-Kubiak discloses a process method for improving the welding seam quality of laser lap welding as claimed in claim 1, wherein after S300 is performed, the process method further comprises: 
S400: actually welding the workpiece according to the actual laser incident angle (limitation has been covered by modified Albrecht also see Albrecht claim 18).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL M ATTEY/Primary Examiner, Art Unit 3763